Case 3:20-cv-12827-MAS-DEA Document 14-1 Filed 12/04/20 Page 1 of 2 PagelD: 427

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

MICHAEL PATRICK SIANO™,

Document Filed Electronically

Plaintiff Corporate Entity, |. 1 ction No.: 3:20-cv-12827-MAS-DEA

Vv.

M&T BANK,
PARKER McCAY P.A. LAW
OFFICES et al. and all Unknown Parties,

Defendants.

 

 

DECLARATION OF JAMES P. BERG, ESQ. IN SUPPORT OF DEFENDANT M&T
BANK’S REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF ITS
MOTION TO DISMISS PLAINTIFF’S COMPLAINT

James P. Berg, Esq., an attorney duly licensed to practice law in the State of New Jersey
and in this Court, declares and affirms under penalty of perjury as follows to the best of his
knowledge, information, and belief:

1. I am a partner of the law firm of Parker Ibrahim & Berg LLP, attorneys for
defendant M&T Bank (“M&T Bank”), in the above-captioned action. I submit this declaration
in support of M&T Bank’s Reply Memorandum of Law in Further Support of Its Motion to
Dismiss the Complaint of Pro Se Plaintiff Michael Patrick Siano™ (“Plaintiff”) with prejudice.

2. A true and correct copy of the unpublished decision in Campbell v. Tabas, No.
16-6513, 2017 U.S. Dist. LEXIS 115722, 2017 WL 3142 118 (E.D. Pa. July 25, 2017) is
attached hereto as Exhibit 1.

3. A true and correct copy of the unpublished decision in Davis v Kahn, Civil Action

No. 18-8560, 2019 US Dist. LEXIS 69408 (D.N.J. Apr. 24, 2019) is attached hereto as Exhibit 2.
Case 3:20-cv-12827-MAS-DEA Document 14-1 Filed 12/04/20 Page 2 of 2 PagelD: 428

4, A true and correct copy of the unpublished decision in Jn re Farrington, No. 17-

1775, 2019 US Dist. LEXIS 40048, 2019 WL 1149881 (D.N.J. Mar. 11, 2019) is attached hereto

as Exhibit 3.

5. A true and correct copy of the unpublished decision in Kajla v. Cleary, No. 18-

15449, 2019 U.S. Dist. LEXIS 61, 2019 WL 77067 (D.N.J. Jan. 2, 2019) is attached hereto as

Exhibit 4.

6. To the best of my knowledge, there are no unpublished opinions that run contrary

to the above-referenced unpublished opinions.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Dated: December 4, 2020

PARKER IBRAHIM & BERG LLP

Respectfully submitted,

/s/ James P. Berg
James P. Berg, Esq.

PARKER IBRAHIM & BERG LLP
270 Davidson Avenue, 5" Floor
Somerset, New Jersey 08873
Telephone: (908) 725-9700

Fax: (908) 333-6230
james.berg@piblaw.com

Attorneys for Defendant,
M&T Bank
